         Case 3:18-cr-00182-HTW-LRA Document 73 Filed 11/17/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO.: 3:18-cr-182 HTW-LRA

MICHAEL LEBLANC, SR.,
TAWASKY VENTROY,
MICHAEL LEBLANC, JR., and
JACQUE JACKSON


                              NRESPONSE TO COURT ORDER

         On November 12, 2020, the Court ordered the parties to notify the Court of the status of

this case. Pursuant to that Order, the Government advises the Court that the sentencing of each

defendant is set for January 11, 2021.

Dated:    November 16, 2020
                                                      Respectfully submitted,

                                                      D. MICHAEL HURST, JR.
                                                      United States Attorney


                                              By:     /s/ Darren J. LaMarca
                                                      DARREN J. LAMARCA
                                                      Assistant United States Attorney
                                                      501 East Court Street, Suite 4.430
                                                      Jackson, Mississippi 39201
                                                      Telephone No.: 601.965.4480
                                                      Facsimile No.:    601.965.4409
                                                      Mississippi Bar No.: 1782
      Case 3:18-cr-00182-HTW-LRA Document 73 Filed 11/17/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 16, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system to all ECF participant(s) of this record.


       Dated:   November 16, 2020



                                                     /s/ Darren J. LaMarca
                                                     DARREN J. LAMARCA
                                                     Assistant United States Attorney
